Case: 1:20-cv-00043-GHD-RP Doc #: 8 Filed: 05/12/20 1 of 1 PagelD #: 19

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
CORTEZ DEON WILLIAMS PETITIONER
V. NO. 1:20-CV-00043-GHD-RP
STATE OF MISSISSIPPI RESPONDENT

ORDER DISMISSING CASE WITHOUT PREJUDICE

On March 13, 2020, Petitioner Cortez Deon Williams, proceeding pro se, filed the instant
action seeking a writ of habeas corpus under 28 U.S.C. § 2254. Doc. #1. That same date,
Petitioner submitted an application for leave to proceed in forma pauperis (“IFP”) in this action.
Doc. #2. Petitioner’s IFP application, however, was incomplete as he failed to submit a certified
copy of his inmate account information “for the 6-month period immediately preceding the filing
of [his] complaint.” See 28 U.S.C. § 1915(a)(2). Thus, on March 16, 2020, the Court entered an
order directing Petitioner to submit the required information. Doc. #4. Subsequently, on March
27, 2020, Petitioner submitted a second application to proceed IFP. Doc. #6. Petitioner,
however, again failed to attach a certified copy of his inmate account information. Jd.
Consequently, on March 31, 2020, the Court entered another order directing Petitioner to submit
the required information within twenty-one (21) days. Doc. #7. Within both orders, the Court
warned that Petitioner’s “failure to do so may result in dismissal of this action.” Doc. #s 4, 7.
Despite the Court’s directive, Petitioner failed to submit the required information, and the time
for doing'so has passed. Accordingly, the Court finds that the instant action is hereby
DISMISSED without prejudice for failure to prosecute and failure to obey an order of the court
under Fed. R. Civ. P. 41(b).

SO ORDERED, this the [say of May, 2020.

da. Ne Yaron.

UNITED STATES DISTRICT JUDGE

 
